DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
		1. 	The instant application No. 17/321,284 has claims pending.

	2	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					  Claim Objections

Claim 10 is objected to because of the following informalities:  The following limitation is unclear: “the reference signal is a downlink demodulation reference signal  or a downlink phase noise reference signal or a reference signal for downlink phase noise compensation or cancellation.” The independent claim 9 is discussing only uplink reference signals however dependent claim 10, recites both limitations of uplink and downlink signals. Its unclear how the UE receive a downlink reference signal when he can only transmit uplink reference signals.   Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 12-14 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (Pub. No. US 2010/0303034 A1; hereinafter Chen).
Regarding claims 1 and 12, Chen discloses A base station comprising a processor and a memory having instructions stored thereupon, the instructions upon execution by the processor configure the base station to perform a method, comprising: (See ¶0093, Memory 1013 stores applications 1008 for execution by the processor 1009) transmit indication information to a user equipment (UE) through a downlink control signaling or a higher layer signaling, (See ¶0083, the UE receives 610 an indicator from the eNB; the indicator is a one bit field in the DCI of the downlink grant) wherein the indication information comprises information indicating a transmission mode of a downlink reference signal or an uplink reference signal; (See ¶0083, the UE receives 610 an indicator from the eNB to indicate which demodulation reference signal (DMRS) sequence was selected by the eNB, i.e. a first DMRS sequence (port 7) or a second DMRS sequence (port 8) and transmit the downlink reference signal to the user equipment in the transmission mode, or receive the uplink reference signal from the user equipment according to the indication information. (See ¶0078, The eNB then transmits 512 the first transmission layer on antenna port 7 or 8 along with the precoded DMRS to a UE using resource blocks)
Regarding claims 2 and 13, Chen disclose the downlink reference signal comprises a downlink demodulation reference signal, (See ¶0078, The eNB then transmits 512 the first transmission layer on antenna port 7 or 8 along with the precoded DMRS to a UE using resource blocks; See ¶0083, the UE has foreknowledge of the possible sequences and now knows the exact sequence to expect in the DMRS, and on which antenna port (7 or 8) to perform channel estimation; The UE then receives 611a first transmission layer from the eNB with the selected DMRS) a downlink phase noise reference signal, or a reference signal for downlink phase noise compensation or cancellation, or wherein the uplink reference signal comprises an uplink demodulation reference signal, an uplink phase noise reference signal, or a reference signal for uplink phase noise compensation or cancellation.
Regarding claims 3 and 14, Chen discloses the transmission mode for transmitting the downlink reference signal or the uplink reference signal comprises: precoding, non-precoding, based on antenna ports having a same number as downlink demodulation reference signals or channel state information reference signals, based on antenna ports having a same number as uplink demodulation reference signals or measurement reference signals, based on a layer, or based on an antenna port. (See ¶0078, The eNB then transmits 512 the first transmission layer on antenna port 7 or 8 along with the precoded DMRS to a UE using resource blocks; See ¶0083, the UE has foreknowledge of the possible sequences and now knows the exact sequence to expect in the DMRS, and on which antenna port (7 or 8) to perform channel estimation; The UE then receives 611a first transmission layer from the eNB with the selected DMRS)
Regarding claims 6 and 17, Chen discloses a user equipment (UE) comprising a processor and a memory having instructions stored thereupon, the instructions upon execution by the processor configure the UE to perform a method, (See ¶0091, The memory 1007 stores (software) applications 1005 for execution by the processor 1003) comprising receive indication information transmitted by a base station through a downlink control signaling or a higher layer signaling, (See ¶0083, the UE receives 610 an indicator from the eNB; the indicator is a one bit field in the DCI of the downlink grant) wherein the indication information comprises information indicating a transmission mode of a downlink reference signal or an uplink reference signal; (See ¶0083, the UE receives 610 an indicator from the eNB to indicate which demodulation reference signal (DMRS) sequence was selected by the eNB, i.e. a first DMRS sequence (port 7) or a second DMRS sequence (port 8) and receive the downlink reference signal from the base station in the transmission mode or transmitting the uplink reference signal according to the indication information. (See ¶0078, The eNB then transmits 512 the first transmission layer on antenna port 7 or 8 along with the precoded DMRS to a UE using resource blocks; See ¶0083, the UE has foreknowledge of the possible sequences and now knows the exact sequence to expect in the DMRS, and on which antenna port (7 or 8) to perform channel estimation; The UE then receives 611a first transmission layer from the eNB with the selected DMRS)
	Regarding claims 7 and 18, Chen discloses the downlink reference signal comprises a downlink demodulation reference signal, (See ¶0078, The eNB then transmits 512 the first transmission layer on antenna port 7 or 8 along with the precoded DMRS to a UE using resource blocks; See ¶0083, the UE has foreknowledge of the possible sequences and now knows the exact sequence to expect in the DMRS, and on which antenna port (7 or 8) to perform channel estimation; The UE then receives 611a first transmission layer from the eNB with the selected DMRS) a downlink phase noise reference signal, or a reference signal for downlink phase noise compensation or cancellation, or wherein the reference signal comprises an uplink demodulation reference signal, an uplink phase noise reference signal, or a reference signal for uplink phase noise compensation or cancellation.
Regarding claims 8 and 19, Chen discloses the transmission mode for transmitting the downlink reference signal or the uplink reference signal comprises: precoding, non-precoding, based on antenna ports having a same number as downlink demodulation reference signals or channel state information reference signals, based on antenna ports having a same number as uplink demodulation reference signals or measurement reference signals, based on a layer, or based on an antenna port. (See ¶0078, The eNB then transmits 512 the first transmission layer on antenna port 7 or 8 along with the precoded DMRS to a UE using resource blocks; See ¶0083, the UE has foreknowledge of the possible sequences and now knows the exact sequence to expect in the DMRS, and on which antenna port (7 or 8) to perform channel estimation; The UE then receives 611a first transmission layer from the eNB with the selected DMRS)
Claim(s) 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ouchi (Pub. No. US 2015/0043465 A1)
Regarding claim 9, Ouchi discloses a reference signal transmission method, comprising: transmitting, by a user equipment (UE), a reference signal to a base station under a second condition; (See ¶0109-0110, base station the signal received from the radio reception unit 3057 into signals, such as a PUCCH, a PUSCH, a UL DMRS (PUSCH DMRS, PUCCH DMRS); The demodulation unit 3053 performs Inverse Discrete Fourier Transform (IDFT) on the PUSCH, obtains modulation symbols, and performs demodulation on the PUCCH and the modulation symbols of the PUSCH using a predetermined modulation scheme, such as Binary Phase Shift Keying (BPSK), Quadrature Phase Shift Keying (QPSK), 16 Quadrature Amplitude Modulation (16QAM), 64 Quadrature Amplitude Modulation (64QAM)) wherein the second condition comprises one condition from the following: an uplink data modulation scheme is 16QAM or 64QAM or 256QAM, (See ¶0130, The transmission unit 407 generates a UL DMRS and/or an SRS in accordance with the control signal received from the control unit 403, encodes and modulates the data information received from the higher layer processing unit 401, multiplexes a PUCCH, a PUSCH, and the generated UL DMRS and/or SRS; See ¶0131, The modulation unit 4073 modulates the coded bits received from the encoding unit 4071 using a modulation scheme, such as BPSK, QPSK, 16QAM, 64QAM, or the like) the uplink data modulation scheme is a higher order modulation scheme than 16QAM or 64QAM, or an index of a modulation and coding scheme of uplink data is greater than or equal to C, wherein C is 11 or 21, or an integer between 4 and 30 except 11 and 21.
Regarding claim 10, Ouchi discloses the reference signal is a downlink demodulation reference signal  or a downlink phase noise reference signal or a reference signal for downlink phase noise compensation or cancellation, or wherein the reference signal is an uplink demodulation reference signal (See ¶0109-0110, base station the signal received from the radio reception unit 3057 into signals, such as a PUCCH, a PUSCH, a UL DMRS (PUSCH DMRS, PUCCH DMRS) or an uplink phase noise reference signal or a reference signal for uplink phase noise compensation or cancellation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Pub. No. US 2010/0303034 A1; hereinafter Chen) in view Miao et al. (Pub. No. US 2015/0282124 A1; hereinafter Miao).
Regarding claim 4, Chen fails to disclose the base station indicates to the UE through the downlink control signaling whether the reference signal is contained in the physical downlink shared channel or the physical downlink control channel.
	Miao disclose the base station indicates to the UE through the downlink control signaling whether the reference signal is contained in the physical downlink shared channel or the physical downlink control channel. (See ¶0028, The eNB 104 uses RRC signaling to inform the UE 102 which DMRS pattern is to be used for the subsequent PDSCH transmission)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving the DM-RS signal in the downlink to include indicating by the base station to the UE the DM-RS pattern on the PDSCH. The motivation to combine is a received wireless signal is adjusted by compensating for signal distortion caused by wireless channel fading (See ¶0002).
Regarding claim 5, Chen fails to disclose the base station indicates to the UE through the downlink control signaling whether the reference signal is contained in the physical downlink shared channel or the physical downlink control channel, and a reference signal configuration mode or pattern.
Miao discloses the base station indicates to the UE through the downlink control signaling whether the reference signal is contained in the physical downlink shared channel or the physical downlink control channel, and a reference signal configuration mode or pattern. (See ¶0028, The eNB 104 uses RRC signaling to inform the UE 102 which DMRS pattern is to be used for the subsequent PDSCH transmission)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving the DM-RS signal in the downlink to include indicating by the base station to the UE the DM-RS pattern on the PDSCH. The motivation to combine is a received wireless signal is adjusted by compensating for signal distortion caused by wireless channel fading (See ¶0002).
Regarding claim 15, Chen fails disclose the base station is configured to indicate to the UE through the downlink control signaling whether the reference signal is contained in the physical downlink shared channel or the physical downlink control channel.
	Miao discloses the base station is configured to indicate to the UE through the downlink control signaling whether the reference signal is contained in the physical downlink shared channel or the physical downlink control channel. (See ¶0028, The eNB 104 uses RRC signaling to inform the UE 102 which DMRS pattern is to be used for the subsequent PDSCH transmission)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving the DM-RS signal in the downlink to include indicating by the base station to the UE the DM-RS pattern on the PDSCH. The motivation to combine is a received wireless signal is adjusted by compensating for signal distortion caused by wireless channel fading (See ¶0002).
Regarding claim 16, Chen fails disclose the base station is configured to indicate to the ULE through the downlink control signaling whether the reference signal is contained in the physical downlink shared channel or the physical downlink control channel, and a reference signal configuration mode or pattern.
Miao disclose the base station is configured to indicate to the ULE through the downlink control signaling whether the reference signal is contained in the physical downlink shared channel or the physical downlink control channel, and a reference signal configuration mode or pattern. (See ¶0028, The eNB 104 uses RRC signaling to inform the UE 102 which DMRS pattern is to be used for the subsequent PDSCH transmission)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving the DM-RS signal in the downlink to include indicating by the base station to the UE the DM-RS pattern on the PDSCH. The motivation to combine is a received wireless signal is adjusted by compensating for signal distortion caused by wireless channel fading (See ¶0002).
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ouchi (Pub. No. US 2015/0043465 A1) in view of Ko et al. (Pub. No. US 2013/0010745 A1; hereinafter Ko).
Regarding claim 11, Ouchi fails to disclose a transmission mode for transmitting the reference signal comprises: precoding, non-precoding, based on antenna ports having the same number as downlink demodulation reference signals or channel state information reference signals, based on antenna ports having the same number as uplink demodulation reference signals or measurement reference signals, based on a layer, or based on an antenna port.
	Ko discloses a transmission mode for transmitting the reference signal (See ¶0194, For UL transmission, a demodulation reference signal (DMRS) can be transmitted)  comprises: precoding, non-precoding, based on antenna ports having the same number as downlink demodulation reference signals or channel state information reference signals, based on antenna ports having the same number as uplink demodulation reference signals or measurement reference signals, based on a layer, or based on an antenna port. (See ¶0194, DMRS is a reference signal that is adapted to perform UL channel estimation for each antenna port or for each layer)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  transmitting a uplink reference signal using a modulation to include the uplink signal is transmitted on a layer or antenna port. The motivation to combine is uplink MIMO transmission can be correctly and efficiently performed (See ¶0023).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (Pub. No. US 2014/0126404 A1)- the PDSCH transmission power is identical with the PDSCH reception DMRS transmission power. The reason for this is to allow the UE to receive the signal in the modulation scheme requiring amplitude reference level, such as 16QAM and 64QAM.
Wu et al. (Pub. No. US 2018/0310252 A1)- receive a first field, where the first field includes at least one of indication information of a demodulation reference signal DMRS port of a paired terminal of the terminal or indication information of a modulation scheme of a paired terminal of the terminal. Specifically, the first field indicates a type of the terminal, and the demodulation pilot DMRS port and the modulation scheme of the paired terminal of the terminal in a joint coding manner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472